In the

    United States Court of Appeals
                For the Seventh Circuit
                    ____________________
Nos. 12-2998, 12-3380, 13-1113, 13-2918, 14-1266
UNITED STATES OF AMERICA,
                                                   Plaintiff-Appellee,
                                and

TIMOTHY LOUIS BERTSCHY, Receiver,
                                                                Appellee,

                                 v.

ANTIQUES LIMITED PARTNERSHIP, et al.,
                                             Defendants-Appellants.
                    ____________________

        Appeals from the United States District Court for the
                    Central District of Illinois.
          No. 1:10-cv-01078 — Michael M. Mihm, Judge.
                    ____________________

      SUBMITTED JUNE 27, 2014 — DECIDED JULY 28, 2014
                    ____________________

   Before POSNER, KANNE, and TINDER, Circuit Judges.
   POSNER, Circuit Judge. Before us are five related appeals,
presenting both jurisdictional issues and issues of federal tax
procedure.
2             Nos. 12-2998, 12-3380, 13-1113, 13-2918, 14-1266


    The principal defendants are Robert and Debra Zabka
and partnerships they controlled and transferred property
to. The government sued to enforce tax assessments against
the Zabkas and tax liens against their property and against
property of the partnerships. The district judge ruled that
the assessments (amounting to several million dollars) were
valid and likewise the tax liens, and that when the Internal
Revenue Service had made the assessments the liens had at-
tached to all the Zabkas’ personal property and to all their
rights to property, including their ownership interests in the
partnerships. In the light of these rulings the government
filed a motion for the appointment of a receiver who would
manage the partnerships and sell their assets to enable the
assessments to be satisfied.
    That motion was filed in April of 2012. In June the court
ordered briefing of the motion, denied motions by the de-
fendants to reconsider the court’s calculation of the unpaid
assessments, and directed the court clerk to enter judgment
in the case. The clerk entered an order that is captioned
“Judgment in a civil case” and states: “Judgment is entered
in favor of the Plaintiff.” The docket entry adds: “CASE
TERMINATED.” The partnership defendants filed a notice
of appeal.
    Whoever made the docket entry was wrong. The case
had not been terminated. The judgment was not a final
judgment, because the receiver hadn’t been appointed and
thus the complete relief to which the prevailing party was
entitled had not been ordered. See Kerr-McGee Chemical Corp.
v. Lefton Iron & Metal Co., 570 F.3d 856, 857 (7th Cir. 2009);
Buchanan v. United States, 82 F.3d 706, 708 (7th Cir. 1996). In
fact, it wasn’t a “judgment” at all, because it neither dis-
Nos. 12-2998, 12-3380, 13-1113, 13-2918, 14-1266             3


missed the suit nor provided any relief to the plaintiff. It
clearly was not an appealable order.
    In September 2012, however, the district court granted
the motion to appoint a receiver and directed the govern-
ment to file a proposed order appointing one. The Zabkas
filed a notice of appeal from the order granting the motion.
That appeal was premature too. Although an interlocutory
order appointing a receiver is immediately appealable, 28
U.S.C. § 1292(a)(2), the September order was not the ap-
pointment of a receiver, but rather a direction to the gov-
ernment to propose a receiver for the judge to appoint. The
government complied and in November the judge ordered
the appointment of the receiver proposed by the govern-
ment. The partnership defendants filed a timely notice of
appeal from that order. In form it was an amendment to the
Zabkas’ earlier notice of appeal from the August 2012 order,
but in substance it was a new notice of appeal and was as-
signed a new docket number.
    The defendants’ appeal from the receiver’s appointment
was thus their third appeal. The fourth was an appeal they
filed in August 2013 challenging the district court’s approval
of property sales by the receiver, and the fifth, filed in Feb-
ruary 2014, was an appeal from an order awarding interim
compensation to the receiver. We have, as we’ll explain, no
jurisdiction over those two appeals.
    We do have jurisdiction over the third appeal, the appeal
from the appointment of the receiver. The appointment end-
ed the merits phase of the litigation while kicking off a
postjudgment collection proceeding. To understand this crit-
ical distinction, imagine a simple suit for damages. The orig-
inal proceeding ends with a $1 million judgment for the
4             Nos. 12-2998, 12-3380, 13-1113, 13-2918, 14-1266


plaintiff. That’s it; case over. But suppose the defendant
doesn’t pay, saying he has no money. The plaintiff can initi-
ate a postjudgment collection proceeding in which he can
ask a receiver (if one has been appointed) both to determine
the defendant’s ability to pay the judgment, and to collect on
the plaintiff’s behalf as much of the judgment as he can. The
collection proceeding would not affect the finality of the ear-
lier damages judgment, a final judgment appealable under
29 U.S.C. § 1291. But the judgment concluding the collection
proceeding would likewise be an appealable final judgment.
In re Joint Eastern & Southern Districts Asbestos Litigation, 22
F.3d 755, 760 (7th Cir. 1994); Resolution Trust Corp. v. Ruggi-
ero, 994 F.2d 1221, 1224–25 (7th Cir. 1993); Central States,
Southeast & Southwest Areas Pension Fund v. Express Freight
Lines, Inc., 971 F.2d 5 (7th Cir. 1992); Armstrong v.
Schwarzenegger, 622 F.3d 1058, 1064–65 (9th Cir. 2010); Thom-
as v. Blue Cross & Blue Shield Ass’n, 594 F.3d 823, 829 (11th
Cir. 2010). As succinctly explained in the Armstrong case,
“appeals courts have jurisdiction over post-judgment orders,
such as a district court might enter pursuant to the jurisdic-
tion it has retained to enforce a prior order.” 622 F.3d at
1064. While from the standpoint of the district court a
postjudgment proceeding is part of the original proceeding,
from the appellate court’s standpoint the judgment award-
ing the plaintiff relief and the final order in the collection
proceeding are separate final orders both appealable there-
fore under section 1291.
   The purported judgment terminating the case in June
2012 had not been a final judgment, because an issue in that
proceeding—the appointment of a receiver, a critical com-
ponent of the relief sought by the government—had re-
mained pending. But once the appointment was made, all
Nos. 12-2998, 12-3380, 13-1113, 13-2918, 14-1266              5


the issues presented in the litigation had finally been re-
solved, and the fact that collection problems might require
further proceedings in the district court did not detract from
the finality and therefore appealability of the judgment.
    But the fourth appeal in this case—the one challenging
the district court’s approval of property sales by the receiv-
er—was from an interlocutory order in the postjudgment
collection proceeding and thus is not within our jurisdiction.
This is so even though, as we said, an interlocutory order
appointing a receiver is appealable, as is an interlocutory or-
der “refusing to wind up receiverships or to take steps to ac-
complish the purposes thereof, such as directing sales or
other disposals of property.” 28 U.S.C. § 1292(a)(2). Parties in
other cases have argued that this additional statutory lan-
guage authorizes appeals from orders en route to winding
up the receivership, which could include the sale order in
the collection phase of this case. But that would both strain
the statutory language and make anything the receiver did
appealable immediately, which could flood the courts of ap-
peals with interlocutory appeals. We therefore agree with
the courts that have held that appellate jurisdiction over in-
terlocutory orders involving receivers is limited to the three
types of order specified in section 1292(a)(2): orders appoint-
ing a receiver, orders refusing to wind up a receivership, and
orders refusing to take steps to accomplish the purposes for
winding up a receivership. See Commodity Futures Trading
Comm’n v. Walsh, 618 F.3d 218, 225 n. 3 (2d Cir. 2010); Plata v.
Schwarzenegger, 603 F.3d 1088, 1099 (9th Cir. 2010); SEC v.
Black, 163 F.3d 188, 194–95 (3d Cir. 1998); State Street Bank &
Trust Co. v. Brockrim, Inc., 87 F.3d 1487, 1490–91 (1st Cir.
1996).
6             Nos. 12-2998, 12-3380, 13-1113, 13-2918, 14-1266


    Once the district court appointed the receiver, the de-
fendants’ focus shifted from objecting to a receiver’s being
appointed (remember their appeal from the grant of the
government’s motion to appoint a receiver) to objecting to
specific actions that the receiver took after his appointment.
But the defendants also wanted to make sure that their chal-
lenges to the judge’s prior orders were properly before this
court. For that they needed to appeal from the appointment
of the receiver, a final judgment that thus brought the orders
challenged in the first three appeals—the two appeals filed
before the district judge appointed the receiver and the third
filed immediately after—within our appellate jurisdiction,
though only by virtue of the third appeal, which being from
a final judgment made the two prior interlocutory orders
challengeable in that appeal. The appellate court can reverse
a final judgment on the basis of material errors committed
by the district judge at any stage in the proceeding in the dis-
trict court.
    The principal argument that the defendants make regard-
ing those orders was that the Zabkas were just limited part-
ners, equivalent to shareholders, and therefore not subject to
a tax lien against partnership property. The general partner
is a company called Dunamis LLC. A lien on property of a
debtor who happens to be a partner (whether or not a lim-
ited partner) in a partnership does not attach to property
held by the partnership, IRS Revenue Ruling 73-24 (1973),
but it can attach to the partner’s ownership interest. United
States v. Craft, 535 U.S. 274, 285–86 (2002); United States v.
Worley, 213 F.2d 509, 512–13 (6th Cir. 1954). The liens in this
case attached to the Zabkas’ ownership interests in the part-
nerships, thus entitling the receiver to sell those interests in
Nos. 12-2998, 12-3380, 13-1113, 13-2918, 14-1266              7


order to realize cash from the liens to satisfy the Zabkas’ tax
obligations.
   It’s true that the district court authorized the receiver to
enforce the government’s tax lien by selling any assets be-
longing to the partnerships (though the court ordered the
receiver to satisfy the partnerships’ other valid obligations
before using money from the sale of the assets to pay the
Zabkas’ tax debt), and that there is a difference between
partnership assets and the share of those assets owned by
particular partners. But that difference evaporates in this
case. The Zabkas are the only owners. Dunamis LLC, the
general partner, has no ownership interest; the partnership
agreements “specified that Dunamis was a profits-only part-
ner which would receive no ownership or capital interest in
the Limited Partnerships.”
    The fourth and fifth appeals are, respectively, from the
district court’s order of August 2013 approving property
sales by the receiver and from the order of December 2013
granting the receiver fees for and expenses of his work. The
December order granted only interim compensation; the re-
ceiver had not completed his work—the collection proceed-
ing was continuing. An order of interim compensation is an
unappealable interlocutory order. SEC v. Black, supra, 163
F.3d at 194–95; SEC v. American Principals Holdings, Inc., 817
F.2d 1349, 1350–51 (9th Cir. 1987); cf. Lac Courte Oreilles Band
of Lake Superior Chippewa Indians v. Wisconsin, 829 F.2d 601,
602 (7th Cir. 1987) (per curiam). The receiver’s work contin-
ued after the December order, which means that the August
order was interlocutory as well; if he hadn’t completed his
work of recovering money for the payment of the taxes by
December, obviously he hadn’t completed it by the previous
8             Nos. 12-2998, 12-3380, 13-1113, 13-2918, 14-1266


August. Indeed, within the last few weeks he has rendered
his seventeenth status report. Even more recently the de-
fendants have asked the district judge to rule that all their
debts to the government have been paid and that the receiv-
ership should therefore be terminated. Remember that if the
judge refuses to “wind up” the receivership, the order refus-
ing to do so, though interlocutory, will be appealable imme-
diately. But the judge has not ruled yet on the defendants’
motion.
    The defendants argue that the receiver shouldn’t be
compensated because he shouldn’t have sold the proper-
ties—because he sold them for less than two-thirds of their
appraised value and therefore in violation of 28 U.S.C.
§ 2001(b), or because he has sufficient assets from the de-
fendants to be able to pay the government the entire sum
that it claims the defendants owe it, or because he sold them
in bad faith. By way of remedy they ask for rescission of the
judicial deeds that were issued to the buyers of the proper-
ties sold by the receiver to monetize the tax liens.
    These arguments, besides being premature because there
is not yet an appealable judgment in the postjudgment col-
lection proceeding being conducted by the receiver, appear
to be frivolous—an alternative basis for concluding that the
defendants’ challenge to the receivers’ actions in the
postjudgment collection proceeding does not engage our
appellate jurisdiction. Carr v. Tillery, 591 F.3d 909, 917 (7th
Cir. 2010); Crowley Cutlery Co. v. United States, 849 F.2d 273,
276–78 (7th Cir. 1988). The district judge rightly rejected the
defendants’ attempt to present an appraisal high enough to
trigger section 2001(b), that had been made by an appraiser
whom the court had not appointed or approved. And in the
Nos. 12-2998, 12-3380, 13-1113, 13-2918, 14-1266                9


absence of a stay, or some other circumstance that would
cast a cloud over the receiver’s sale of the partnership prop-
erties, a closed sale (that is, a sale that has been executed, not
just contracted for) of a debtor's assets can’t be reopened.
United States v. Buchman, 646 F.3d 409, 410 (7th Cir. 2011);
Federal Deposit Ins. Corp. v. Meyer, 781 F.2d 1260, 1264 (7th
Cir. 1986); In re Vetter Corp., 724 F.2d 52, 55 (7th Cir. 1983).
No stay was issued. Nor was the district judge required to
make a finding that the properties had been sold to purchas-
ers in good faith, in the absence of any indication of bad
faith. As for the defendants’ argument that the receiver
shouldn’t be compensated because he shouldn’t have sold
the properties, the time to make the argument is when the
receivership ends, thus terminating the postjudgment collec-
tion proceeding, or earlier, if and when the district judge re-
fuses to end the receivership.
     To conclude, the judgment in appeal 13-1113—the order
that appointed the receiver—is affirmed and the other ap-
peals are dismissed. Appeal 13-1113, the one we’re affirm-
ing, is the only one of which we have jurisdiction because
it’s the only appealable judgment; the order that appointed
the receiver was the last order in the first proceeding and so
completed that proceeding. The remaining four appeals
were all from unappealable interlocutory orders—although
the issues presented in the two interlocutory appeals in the
first proceeding were within our jurisdiction to resolve be-
cause an appeal from a final judgment can challenge earlier
orders in the case to the extent that the judgment was based
on them.